Citation Nr: 0902981	
Decision Date: 01/28/09    Archive Date: 02/09/09

DOCKET NO.  07-29 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a disability rating in excess of 50 percent 
for service-connected degenerative arthritis of the low back.


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The veteran had active service from February 1961 to January 
1965.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which denied the above-referenced 
claim.  

During the pendency of this appeal, in April 2008, as a 
result of a change in domicile of the appellant, jurisdiction 
of this matter was transferred to that of the RO located in 
Indianapolis, Indiana.


FINDING OF FACT

The veteran's service-connected low back disability is not 
manifested by:  unfavorable ankylosis of the entire spine; or 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.


CONCLUSION OF LAW

The criteria for an increased disability rating in excess of 
50 percent for service-connected degenerative arthritis of 
the low back have not been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2008), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008) requires VA to assist a claimant at the time he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of the information and 
evidence necessary to substantiate their claims.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will attempt to provide; 
and (3) that the claimant is expected to provide.  Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

Any errors in notice required under the VCAA are presumed to 
be prejudicial to the claimant unless VA shows that the error 
did not affect the essential fairness of the adjudication.  
To overcome the burden of prejudicial error, VA must show 
that:  (1) any defect was cured by actual knowledge on the 
part of the claimant; (2) a reasonable person could be 
expected to understand from the notice what was needed; or, 
(3) that a benefit could not have been awarded as a matter of 
law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

By letter dated in March 2006, the veteran was notified of 
the information and evidence necessary to substantiate his 
claim.  VA told the veteran what information he needed to 
provide, and what information and evidence that VA would 
attempt to obtain.  Under these circumstances, the Board 
finds that VA has satisfied the requirements of the VCAA.  

VA satisfied the notice requirements under Dingess by letter 
dated in March 2006, wherein VA informed the veteran as to 
the type of evidence necessary to establish a disability 
rating or effective date.  Adequate notice has been provided 
to the veteran prior to the transfer and certification of his 
case to the Board, and thus, compliance with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) have been 
met.  Nevertheless, in light of the Board's denial of the 
veteran's claim, no disability rating or effective date will 
be assigned, so there can be no possibility of any prejudice 
to the appellant under the Court's holding.  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect of 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id.

In this case, the veteran was provided pertinent information 
in a letter dated in July 2008.  Specifically, VA informed 
the veteran of the necessity of providing, on his own or by 
VA, medical or lay evidence demonstrating a worsening or 
increase in severity of the respective disability and the 
effect that the worsening has on his employment and daily 
life.  The veteran was informed that should an increase in 
disability be found, a disability rating would be determined 
by applying the relevant diagnostic codes; and examples of 
pertinent medical and lay evidence that he could submit 
relevant to establishing entitlement to increased 
compensation.  The veteran was also provided notice of the 
applicable relevant diagnostic code provisions.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The veteran's relevant service, VA, 
and private medical treatment records have been obtained.  He 
was provided a VA medical examination in June 2006.  There is 
no indication of any additional, relevant records that the RO 
failed to obtain.

In sum, the Board finds that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled and no 
further action is necessary under the mandates of the VCAA.    

Increased Disability Ratings 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.1.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  

Additionally, a recent decision of the United States Court of 
Appeals for Veterans Claims (Court) has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

Turning to the facts of this case, the RO granted service 
connection for a low back disability in a May 1980 rating 
decision, at which time a 10 percent evaluation was assigned.  
Subsequently, a 20 percent evaluation and a 50 percent 
evaluation were assigned in an August 1991 rating decision 
and a July 2003 rating decision, respectively.

In September 2005, the veteran filed a claim for an increased 
rating, asserting that the currently assigned 50 percent 
evaluation does not accurately reflect the severity of his 
low back disability.  Having carefully considered the claim 
in light of the record and the applicable law, the Board is 
of the opinion that the preponderance of the evidence is 
against the claim and the appeal will be denied.

As stated above, the veteran's low back disability is 
currently rated as 50 percent disabling under Diagnostic Code 
5242.  See 48 C.F.R. § 4.71a.  The Schedule for Rating 
Criteria indicates that disabilities of the spine under 
Diagnostic Codes 5235 to 5243 will be evaluated under a 
General Rating Formula for Diseases and Injuries of the 
Spine.  This General Rating Formula assigns evaluations with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by the residuals of the injury or disease.  Under 
this formula, the next-higher evaluation, a 100 percent 
rating, is warranted for unfavorable ankylosis of the entire 
spine.  Diagnostic Code 5242.

A note after the General Rating Formula for Diseases and 
Injuries of the Spine specifies that any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be separately evaluated 
under an appropriate Diagnostic Code.  Note (2) to the 
General Rating Formula explains that for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the thoracolumbar spine is 240 degrees.  The Board 
must also consider a veteran's pain, swelling, weakness, and 
excess fatigability when determining the appropriate 
evaluation for a disability using the limitation of motion 
diagnostic codes.  38 C.F.R. §§ 4.40, 4.45; see Johnson v. 
Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 
202 (1995).

Another Diagnostic Code that is also considered in this case 
is Diagnostic Code 5243 for intervertebral disc syndrome.  
Under Diagnostic Code 5243, intervertebral disc syndrome is 
evaluated under either the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based upon Incapacitating 
Episodes, whichever results in the higher rating.  The 
Formula for Rating Intervertebral Disc Syndrome provides for 
a maximum 60 percent evaluation for incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  A note following the Diagnostic Code defines an 
incapacitating episode as a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, note 
(1).  Note (2) provides for separate evaluations if 
intervertebral disc syndrome is present in more than one 
spinal segment if the effects are distinct.

In June 2006, the veteran underwent a VA spine examination, 
at which time the claims file was reviewed.  The veteran 
reported severe pain in his lower back, occurring daily, with 
moderate stiffness in the lumbar region and severe muscle 
spasms in his arms and legs.  No radiation of pain was 
reported.  He stated that he had severe flare ups on a daily 
basis, lasting for several minutes; he reported being unable 
to ambulate until the flare up subsides.  Associated features 
were reported as constant erectile dysfunction, falling at 
least monthly, dizziness, and unsteadiness.  There was no 
reported history of fecal or urinary incontinence.  He 
indicated that he could not walk more than 50 yards without 
resting and that he used a walker or cane daily for 
assistance with ambulation.  

On physical examination, the examiner noted the veteran to 
have a stooped posture, a hump in his lower mid back, and to 
sit and stand with lordosis at 40 degrees.  Although no 
ankylosis was noted in the cervical spine, it was noted in 
part of the thoracolumbar spine.  The examiner described the 
presence of unfavorable ankylosis as a difficulty walking 
because of a limited line of vision.  He commented that upon 
movement of the spine, there was no movement of the lumbar 
section versus the thoracic section.  Mild atrophy was noted 
of the entire spine.  The lumbosacral spine was noted to have 
moderate pain with motion, moderate spasms, mild guarding, 
and mild tenderness.  Range of motion testing of the 
throracolumbar spine revealed the following:  forward flexion 
from -15 to 20 degrees, with pain from 15 to 20 degrees; 
extension from 15 to 40 degrees, with pain at 35 to 40 
degrees; left lateral flexion from 5 to 15 degrees, with pain 
at 12 to 15 degrees; right lateral flexion from -5 to 15 
degrees, with pain from 10 to 15 degrees; and right and left 
side rotation from 0 to 25 degrees, with pain at 25 degrees.  
There was no additional limitation of motion noted on 
repetitive use, due to pain, fatigue, weakness, or lack of 
endurance.  

Neurological examination revealed a normal sensory 
examination of the upper and lower extremities and 
hyperactive reflexes of the upper and lower extremities, 
without clonus.  

The associated VA radiology examination revealed severe 
multilevel degenerative changes of the lumbar spine, 
characterized by disc space narrowing of the lumbosacral 
spine at L1-2, L2-3, and L5-S1.  Mild retrolisthesis was 
noted of L2 on L3, and minimal retrolisthesis was noted of L3 
on L4, and of L4 on L5.  Minimal anterior wedging of L1 and 
L2 remained unchanged.  The diagnosis was severe degenerative 
arthritis of the lumbar spine, degenerative disc disease, 
severe kyphosis, and severe scoliosis.  

In considering the rating criteria, set forth above, in order 
for the veteran to receive the next higher, maximum 
disability rating pursuant to Diagnostic Code 5242, there 
must be evidence of unfavorable ankylosis of the entire 
spine.  The June 2006 VA spine examination report 
specifically indicates that there was no ankylosis of the 
cervical spine; ankylosis was only noted in the part of the 
throaoclumbar spine.  Additionally, the associated June 2006 
VA radiology report has also failed to establish the presence 
of ankylosis of the entire spine.  Therefore, a disability 
rating higher than the currently assigned 50 percent does not 
apply under the general rating formula for spine 
disabilities.  See 38 C.F.F. § 4.71a, Diagnostic Code 5242.

The Board acknowledges that the veteran has consistently 
reported pain and stiffness associated with his back 
disability.  However, even factoring in the additional 
limitation in motion due to pain, the veteran has still 
demonstrated some motion of the spine.  For example, during 
the June 2006 VA examination, he was noted to have no 
ankylosis of the cervical spine.  In addition, the examiner 
noted the presence of movement in the thoracic section of the 
spine.  Therefore, while the veteran has significant pain 
which limits his activities, this limitation does not more 
nearly approximate a finding of ankylosis of the entire 
spine.  Rather, the evidence shows the veteran retained some 
motion in the back throughout the period on appeal.  
Therefore, an increased evaluation is not warranted.  38 
C.F.R. §§ 4.45, 4.71a, Diagnostic Code 5242 DeLuca v. Brown, 
8 Vet. App. 202 (1995).

The Board has considered whether an increased evaluation 
could be granted based upon the granting of a separate 
neurologic disability related to the lumbar spine.  The 
veteran is not shown to have any associated bladder or bowel 
impairments that would warrant a separate evaluation.  The 
Board notes that the veteran reported having constant 
erectile dysfunction during the June 2006 VA examination 
report.  A review of the evidence of record, however, reveals 
that the veteran made a similar report during a June 2003 VA 
examination, at which time the examiner opined that the 
veteran's erectile dysfunction did not appear to be related 
to his back pain.  This opinion is considered probative as it 
was definitive, based upon a complete review of the veteran's 
entire claims file, and supported by detailed rationale.  
Accordingly, the opinion is found to carry significant 
probative weight.  Among the factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 
(2000).  

The only other neurological symptoms that are claimed to be 
related to the veteran's service-connected lumbar spine 
disability concerns sciatic nerve radiculopathy involving the 
bilateral hips and thighs.  The Board notes that this issue 
has been separately developed by the RO and is the subject of 
a January 2008 rating decision, which denied the claim on the 
basis that new and material evidence had not been submitted.  
There is no indication that the veteran has appealed this 
issue, and it is therefore not within the Board's 
jurisdiction at this time.

Based upon the guidance of the Court in Hart, 21 Vet. App. 
505, the Board has considered whether a staged rating is 
appropriate.  However, in the present case, the veteran's 
symptoms remained constant throughout the course of the 
period on appeal and as such staged ratings are not 
warranted.  Therefore, the preponderance of the evidence is 
against the veteran's claim. Because the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
does not apply. 38 U.S.C.A. § 5107(b); see Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board finds that there is no objective evidence of any 
unusual or exceptional circumstances, such as marked 
interference with the veteran's employment, nor frequent 
periods of hospitalization related to this service-connected 
disorder, that would take the veteran's case outside the norm 
so as to warrant an extraschedular rating.  The Board finds 
the matter is appropriately addressed by the assigned 
schedular rating.  Therefore, referral by the RO to the Chief 
Benefits Direction of VA's Compensation and Pension Service 
under 38 C.F.R. § 3.321 is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996). 


ORDER

Entitlement to a disability rating in excess of 50 percent 
for service-connected degenerative arthritis of the low back 
is denied.



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


